Citation Nr: 0425099	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-32 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active duty for training from November 1970 
to August 1971 and active service from April 1973 to May 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  
The veteran has been represented throughout this appeal by 
the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The accredited representative advances that the record 
supports assignment of special monthly pension at the 
housebound rate as the veteran is unable to leave his home 
without assistance.  In reviewing the record, the Board notes 
that the veteran has submitted evaluations from Milton O. 
Delgado-Mejias, M.D., and Rafael Otero, M.D.  Clinical 
documentation of the doctors' treatment of the veteran is not 
of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The report of the November 2002 VA examination for pension 
purposes conveys that the veteran was "dependent to his 
daily living need requirement restricted to wheelchair."  
The Board finds that the examination report is inadequate for 
rating purposes as it fails to address the relevant criteria 
for special monthly pension based on the need for regular aid 
and attendance as set forth in 38 C.F.R. § 3.352 (2003).  



Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his chronic disabilities 
after September 2001, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact Milton O. 
Delgado-Mejias, M.D.; Rafael Otero, M.D.; 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after September 2000, not already of 
record, be forwarded for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA aid and attendance or 
housebound rate examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examination 
report should contain sufficient 
information to determine whether it is at 
least as likely as not that the veteran 
is in need of regular aid and attendance, 
that is, if he is helpless or is so 
nearly helpless as to require the regular 
aid and attendance of another person.  
The examiner or examiners should advance 
an opinion as to whether the veteran's 
chronic disabilities necessitate the 
regular assistance of another individual 
in performing his activities of daily 
living and/or render him permanently 
housebound.  Send the claims folder to 
the examiner or examiners for review.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should specifically state that 
such a review was conducted.   
Specifically the examiner should provide 
the following information:

a) The examiner should perform a thorough 
review of the veteran's claims file and 
medical history and should state in the 
examination report that such review has 
been conducted.

b) The examiner should state whether or 
not the veteran is substantially confined 
to his dwelling and the immediate premises 
due to his disabilities and the resulting 
confinement will continue throughout his 
lifetime.

c) The examiner should state whether or 
not the veteran is blind or so nearly 
blind as to have corrected visual acuity 
of 5/200 or less in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less.

d) The examiner should state whether or 
not the veteran is a patient in a nursing 
home because of mental or physical 
incapacity.

e) The examiner should state whether or 
not the veteran is helpless or so nearly 
helpless as to require the regular aid and 
attendance of another person.

f) The examiner should state whether or 
not the veteran is able to dress or 
undress himself or to keep himself 
ordinarily clean and presentable.

g) The examiner should state whether or 
not the veteran has the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports or belts lacing at 
the back).

h) The examiner should state whether or 
not the veteran is unable to feed himself 
through loss of coordination of the upper 
extremities or through extreme weakness.

i) The examiner should state whether or 
not the veteran is able to attend to the 
wants of nature.

j) The examiner should state whether or 
not the veteran has incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his daily environment.

4.  The RO should then readjudicate the 
veteran's entitlement to special monthly 
pension based on the need for regular aid 
and attendance or at the housebound rate.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


